         Case 1:17-cv-06663-RA-SLC Document 110 Filed 09/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MEGHAN GEORGE, on behalf of herself and all
others similarly situated,

                                Plaintiff,
                                                       CIVIL ACTION NO.: 17 Civ. 6663 (RA) (SLC)
         against
                                                                        ORDER
SHAMROCK SALOON II LLC, dba CALICO JACK’S
CANTINA, et al.,

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.


         The parties were ordered to file a joint status report regarding the status of mediation

and the case overall by September 11, 2020. (ECF No. 108). They failed to do so. The parties are

ORDERED to file a joint letter by tomorrow, September 15, 2020, regarding the status of

mediation, the case overall, and their failure to comply with the Court’s order.


Dated:             New York, New York
                   September 14, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
